EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-6 are CANCELLED.

ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment(s) filed 9/28/2020 by the Applicant is response to the previous Office action mailed 6/26/2020 are acknowledged and have been fully considered by the Examiner. 

Response to Arguments
Applicant’s arguments, see pages 8-15, filed 9/28/2020, with respect to the rejection of the claims as set forth in the Non-Final rejection mailed 6/26/2020 have 
	With special attention to the 35 U.S.C. 101 rejection, the claims as presented are integrated into a practical application. The claims are integrated into an abstract idea, because as set forth at paragraphs [0055]-[0058] of the instant application, using the sensors (EMG and KMG sensors), an output is provided that will inform whether a patient is in recovery mode. By monitoring neuromuscular response with a combination of EMG and KMG sensors, an accurate estimate of muscle strength may be determined. Such output is meaningful and integrates the claims into a practical application, because an output is vital in alerting the status of a patient. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 7-19 are allowable over the prior art of record. The closest prior art of record includes US 2019/0223764 to Hulbershorn and Comparison of electromyography and kinemypgraphy during recovery from non-polarizing neuromuscular blockage to Stewart. The prior art of record fails to disclose, teach of fairly suggest, singly and in combination, the claims invention including:
Following a first stimulation, receiving a first signal having a first value from a first NMT sensor (EMG sensor) and receiving a second signal having a second value from a second NMT sensor (KMG sensor), determining that the first value is less than or equal to a threshold value and setting and storing a baseline value and finally, applying 
While the prior art of record teaches the separate use of EMG sensors and KMG sensors for determining neuromuscular transmissions, and general relations between EMG sensors readings and KMG sensor readings in the art, there is no prior art of record that uses, in combination, EMG and KMG sensor signals to correcting and outputting signal readings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791